Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to the limitation “an installation surface” in claims 5 and 6, the wording is indefinite.  It is not defined by the claim, specification, or in the art what an installation surface is and without knowing the definition, it causes the structural relationship between other elements in the claim to be unclear.  Clarification is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lukhaub et al. U.S. Publication 2017/0266664.
With respect to claim 1, Lukhaub et al. discloses a reagent container comprising:
A reagent container comprising a case stored in a reagent storage (abstract, Figure 5A, case = reagent container 220)
A bag part that is built in the case, is more flexible than the case, and is configured to contain the reagent (Figure 5A, bag part = 26)
An outlet through which the reagent is to be taken out (Figure 5A, outlet = cap 25)
With respect to claims 2, 3, 4, 5, 7, 8, 9,  Lukhaub discloses all of the limitations as applied to claim 1 above.  In addition, Lukhaub discloses:
A barrel part that is attached to the bag part and into which a probe is inserted from a first end side thereof serving as the outlet, the probe being configured to aspirate out the reagent contained in the bag part, wherein the bag part becomes deflated in conjunction with the probe aspirating the reagent (Figure 5A, barrel part = fixed part 28, probe = suction needle 40, inherently the bag will deflate as fluid is pulled out)
The barrel part has a hole formed in a lateral face of the barrel part positioned on a second side opposite the first end side, the hole allowing the reagent to flow between an interior of the barrel part and an inside of the bag part (Figure 5B, 5C, hole = area where label 34 points, P.0071)
The barrel part is provided in the bag part so as to stand along an insertion direction of the probe (Figure 5C, probe 40, insertion downwards aligned with barrel 29)
Wherein a bottom part of the bag part is sloped so as to approach an installation surface of the reagent storage toward the second end of the barrel part (Figure 6A, 6B show slope of main body 421)
The barrel part is a flexible tube of which an inside diameter is smaller than an outside diameter of the probe (P.0073, wherein barrel part = flexible cap 425, probe = needle tip 41)
The barrel part is provided on the first end side thereof, with a one-way valve configured to prevent inflows in an insertion direction of the probe (P.0073, valve 61)
The bag part has a part in which an air releasing part is sealed, the air releasing part being used for exhausting air from an inside of the bag part when the bag part is filled with the reagent (P.0073, narrow slot 53 allows pressure equalization, structurally is the same as the air releasing part and would function the same when filling with fluid as with aspirating the fluid out)
A reagent dispensing unit configured to aspirate the reagent from the reagent container and to dispense the aspirated reagent into a reaction cuvette (P.0071, suction needle 40)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lukhaub et al. U.S. Publication 2017/0266664.
With respect to claim 6, Lukhaub discloses all of the limitations as applied to claims 1 and 4 above.  However, Lukhaub fails to disclose a bottom face part of the case is sloped (in an indefinite direction per rejection above under 35 USC 112). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to slope the bottom of the case to match the sloped bottom of the bag as in Figures 6A and 6B.  A sloped bottom is well known in the art to direct smaller volumes of fluid into a known location rather than spread over a strictly horizontal surface and to improve mixing.  

Citation 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent #2021/0024866 discloses a microfluidic device comprising a bag holding a reagent. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787. The examiner can normally be reached Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REBECCA C BRYANT/      Examiner, Art Unit 2877